Citation Nr: 1438307	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to bilateral foot disability.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of excision of right calcaneal spur (right foot disability).

3.  Entitlement to a disability rating in excess of 10 percent for residuals of excision of left calcaneal spur (left foot disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1974, and from March 1985 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit on appeal.

In June 2013, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for his bilateral feet and his service connection claim for sleep apnea.  

During his June 2013 hearing, the Veteran first contended that his sleep apnea is secondary to his service-connected bilateral foot disability.  The Veteran testified that he believes his pain medication relaxes him so much that it led to his sleep impairment, claimed as sleep apnea.  He was diagnosed as having sleep apnea in 2005.  No VA opinion has been obtained with respect to this claim.  As such, the Board finds that a VA opinion is necessary prior to final adjudication of the Veteran's sleep apnea claim.  

With respect to his increased rating claims, the Veteran was most recently afforded VA examination of the feet in November 2011.  During the Veteran's hearing he stated that although his current bilateral foot complaints are essentially the same as reported in the November 2011 VA examination, his main symptoms are neurological in nature, and were not adequately addressed in the VA examinations performed during the appeal period.  The Board finds that based upon the Veteran's testimony, a new examination of the feet is warranted to determine the nature and severity of both his musculoskeletal and neurological complaints associated with his service-connected bilateral foot disability.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the service-connected bilateral foot disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to an appropriate examiner to determine the etiology of sleep apnea.  The examiner should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him/her), and the examination report must reflect that the claims file was reviewed in conjunction with the examination.  It is left to the examiner's discretion as to whether to physically examine the Veteran. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep apnea was either (1) caused by or (2) is aggravated by the Veteran's service-connected bilateral foot disability.  The examiner should specifically comment on the Veteran's contention that pain medication, including morphine, for his bilateral foot disability, caused or aggravated his sleep apnea.   

If the examiner determines that the sleep apnea is aggravated by the service-connected bilateral foot disability, the examiner should report the baseline level of severity of the nonservice-connected sleep apnea prior to the onset of aggravation (if possible).  If some of the increase in severity of the nonservice-connected sleep apnea is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

Any opinion provided must include an explanation of the basis for the opinion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  Arrange for the Veteran to undergo an appropriate VA examination for the purpose of ascertaining the current nature and severity of the service-connected residuals of excision of calcaneal spurs of the bilateral feet.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating foot disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted on the evaluation report.  The examiner should also determine whether the Veteran experiences any neurological manifestations in the bilateral feet related to the calcaneal spur excisions.  

3.  Thereafter, readjudicate the Veteran's claims for service connection and increased rating based all of the evidence since the claims were last adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



